Citation Nr: 1303260	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected left shoulder osteoarthritis with impingement.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected right knee osteoarthritis with tendinosis and Baker's cyst.

3.  Entitlement to an initial compensable rating for the service-connected hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2009.  He received the Navy Expeditionary Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of increased initial ratings for the service-connected left shoulder and right knee disabilities are being remanded to the RO.



FINDING OF FACT

The service-connected hypertension is shown to be productive of a disability picture that more nearly approximates that of diastolic pressure readings predominantly 100 mmHg or more prior to the continuous use of medication for control.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 percent, but not higher for the service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, including Diagnostic Code (Code) 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An April 2009 VCAA letter explained the evidence necessary to substantiate the claim for service connection and higher initial ratings.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the April 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for hypertension.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran underwent VA examinations in May 2009 and August 2010 to evaluate the current severity of the service-connected hypertension.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports provide a detailed descriptions of the service-connected disability.  The examination reports are deemed to be adequate for the purpose of rating of the service-connected disability in accordance with the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2012).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


III.  Hypertension

The Veteran contends that his hypertension is more severe than the current noncompensable rating reflects.  The RO granted service connection for hypertension in an October 2009 rating decision and assigned a noncompensable evaluation.

Pursuant to the Rating Schedule, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more with required continuous medication for control.  

A 20 percent disability rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent disability rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The term hypertension means that the diastolic blood pressure is predominantly 90 mmHg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with diastolic blood pressure of less than 90 mmHg.  Id. at Note (1).

A careful review of the service treatment records reveals that numerous blood pressure readings during the Veteran's period of service included a diastolic pressure reading of 100 or more.  The Veteran had high blood pressure readings beginning in June 2002.  Service treatment records document blood pressure at 158/100, 162/120 in June 2002; 130/90, 158/110, 160/120, 160/115 in July 2002; 140/115, 158/112, 160/114, 140/106, 134/102 in May 2005; 148/104, 148/106, 136/98, 148/104 in November 2005; and 171/95, 130/100, 140/102 in December 2005.  

Hypertension was diagnosed in July 2005.  The Veteran was prescribed high blood pressure medications including Hydrochlorothiazide in November 2005 and Zocor and Lisinopril in December 2005.  By June 2006, the hypertension was considered well controlled with the use of medication.

The Veteran underwent a VA examination in May 2009 when the examiner noted that a diagnosis of hypertension was recorded in 2005.  The examiner noted the Veteran's daily medications as being Simvastatin, Hydrochlorothiazide and Lisinopril.  

At the examination, the Veteran had blood pressure readings of 122/70, 115/68, and 112/68.  The diagnosis was that of essential hypertension, well-controlled.  A chest X-ray study was normal, and his EKG was unremarkable.  The Veteran's heart on examination was noted to have no thrills, thrusts, murmurs or enlargement.

The Veteran underwent a VA examination in August 2010.  The examiner noted the Veteran's daily medications as Lisinopril and Hydrochlorothiazide.  The Veteran had blood pressure readings of 131/80, 128/79, and 128/78.  The diagnosis was that of hypertension on current therapy without complications. 

According to a June 2010 written statement submitted by the Veteran, his hypertension necessitated the continued use of medication and adherence to a strict diet to keep his high blood pressure under control. 

Based on this record, the Board finds the service-connected disability picture more closely resembled that of history of diastolic pressure readings of 100 or more during service requiring the continuous use of medication for control.  

Hence, the criteria for an initial evaluation of 10 percent, but not higher have been met. 

A higher initial rating in excess of 10 percent is not warranted as the evidence does not show objective findings of diastolic pressure predominately 110 or more or systolic pressure predominantly 200 or more at any point since the effective date of service connection.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).


IV.  Extraschedular Considerations

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that disability picture has such factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the evidence does not present an unusual or exceptional disability picture so that the schedular criteria are rendered inadequate.  The manifestations of the service-connected disability are specifically contemplated by the established rating criteria.  

Accordingly, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not indicated in this case.


ORDER

An increased, initial rating of 10 percent, but no more for the service-connected hypertension is granted, subject to the regulations  controlling disbursement of VA monetary benefits.


REMAND

The Board finds that additional development is needed with respect to the issues of increased initial ratings for the service-connected left shoulder and right knee disabilities.

In a June 2010 statement the Veteran indicated that his left shoulder and right knee caused him significant functional limitation.  The Veteran specifically indicated that he had to quit his job at an auto parts distribution warehouse because the constant running up and down stairs and carrying heavy objects affected the service-connected disabilities.  He added that he would not be able to pass most agility tests for future employment because he could not repetitively lift 25 pounds over his head.  

The Veteran underwent a VA examination in May 2009.  The Veteran reported that he had pain in his shoulder since 2000 when he claims he fell and dislocated his shoulder.  

The examiner noted that he was not able to locate evidence of the Veteran's shoulder dislocation in the claims file.  However, the service treatment records indicate the Veteran reported shoulder dislocations in July 2000, November 2005 and February 2006.  On examination, the Veteran reported that he had several episodes of dislocation and subluxation.  

An examination of the left shoulder revealed a range of motion from 0 to 180 degrees of forward flexion.  With abduction there was pain at 180 degrees.  Internal and external rotation was 0 to 90 degrees with pain at the end of range of motion.  

The Veteran's right knee range of motion was recorded as flexion to 130 degrees and extension of 130 degrees with pain beginning at the end of range of motion.  

In an August 2010 VA examination, the Veteran reported having increased pain since the previous VA examination due to occupational lifting requirements.  The Veteran reported experiencing pain when lifting greater than 15 pounds.  He stated he was unable to sleep on his left side due to occasional shoulder pain with dislocation.  He reported his last episode of dislocation was three years earlier.

On examination, left shoulder forward flexion was from 0 to 180 degrees, abduction was from 0 to 160 degrees, and internal and external rotation was from 0 to 90 degrees.  

The right knee range of motion was from 0 to 130 degrees with crepitus and discomfort reported at the end of range of motion.  The August 2010 examination report did not address the extent of any painful motion.

In light of the Veteran's assertions of increased functional limitations, the Board finds that another examination is required to fully evaluate the severity of the service-connected disabilities. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

 1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of VA or non-VA treatment rendered for the service-connected left shoulder and right knee disability since 2011.  
The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claims for increase.  

2.  The RO should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left shoulder and right knee disabilities. 

The claims folder should be made available to the examiner for review.  All indicated studies should also be performed.   The examiner should elicit from the Veteran and record a complete medical history.  

The VA examiner should provide detailed clinical findings to include complete range of motion results and findings as to the extent of any functional loss due to pain or painful motion, weakened movement, premature or excess fatigability or incoordination.

The examiner should also discuss the extent to which the Veteran may experience any recurrent dislocation or guarding of movement of the left shoulder or instability or recurrent subluxation of the right knee.

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


